Exhibit 10.1
 


 
SHARE EXCHANGE AGREEMENT
 
 
THIS AGREEMENT is made effective as of the 16th day of January 2015
 
AMONG:
 
DNA Precious Metals, Inc., a Nevada corporation, located at 9125 rue Pascal
Gagnon, Suite 204 Saint Leonard, Quebec, Canada HIP 1Z4 (“DNAP” or the
“Company”)
 
AND
Breath, LLC , a limited liability company, existing under the laws of Tennessee
and having its principal place of business located at 9921 Lani Lane, Knoxville,
TN 37932; and Breathe eCig Corp., a corporation existing under the laws of
Tennessee an having its principal place of business located at 9921 Lani Lane,
Knoxville, TN 37932 (Breathe, LLC and Breathe eCig Corp. shall collectively be
referred to as “BREATHE” or “Breathe”)

 
AND
The  Members  of  BREATHE  as  listed  on  Schedule  1  attached  hereto  (“Selling
Members”) (DNAP, Breathe, and the Selling Members shall collectively be referred
to as the Parties).

 
RECITALS:
 
A.
DNAP will acquire all of the issued and outstanding membership interests of
BREATHE, an electronic cigarette company.

 
B.
The Selling Members are the registered and beneficial owners of all of the
issued and outstanding membership interests of BREATHE;

 
C.
The Selling Members plan to exchange all of their issued and outstanding
membership interests in Breathe for common stock in DNAP.

 
D.
DNAP has agreed to issue 150 million common shares in capital of DNAP as of the
Closing Date, in consideration for the purchase by DNAP of all of the issued and
outstanding membership interests of BREATHE, which, as a result, will allow
BREATHE to own 56.4% of the total issued and outstanding common stock of DNAP.

 
E.
Breathe shall own 56.4% of the total issued and outstanding common stock of DNAP
with  no issued and outstanding preferred stock.

 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
DEFINITIONS
 
Definitions
 
1.1           The following terms have the following meanings, unless the
context indicates otherwise:
 
 
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 
 
“Closing” shall mean the completion of the Transaction, in accordance with
Sections 2, 5 and 6 hereof, at which the Closing Documents shall be exchanged by
the parties, except for those documents or other items specifically required to
be exchanged at a later time;

 
 
“Closing Date” shall mean January 15, 2015;

 
 
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

 
 
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

 
 
“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

 
 
“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 
 
“Members” are the Members set forth on Schedule 1 owning all of the outstanding
membership interests and equity securities of Breathe and who will exchange 100%
of the issued and outstanding interests in Breathe for common stock in DNAP
(also referred to as the “Selling Members”);

 
 
“Membership Certificate” shall have the meaning specified in Section 2.3 of the
Agreement. are the Members of BREATHE set forth on Schedule 2 executing this
Agreement as may be amended time to time prior to Closing

 
 
“Membership Interests” shall mean the membership interests and equity securities
held by the Selling Members (also referred to as Breathe Shares).

 
 
“SEC” shall mean the Securities and Exchange Commission;

 
 
“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 
 
“Taxes” shall include international, federal, state, and local income taxes,
capital gains tax, value-added taxes, franchise, personal property and real
property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the

 
 
 

--------------------------------------------------------------------------------

 
 
 
Closing Date, together with any related charge or amount, including interest,
fines, penalties and additions to tax, if any, arising out of tax assessments;
and

 
 
“Transaction”  shall  mean  the  purchase  of  the  BREATHE  membership  interests  by
DNAP from the Members in consideration for the issuance of the DNAP Shares.

 
 
“DNAP Shares” shall mean 150 million fully paid and non-assessable common shares
of DNAP to be issued to the Members subject to the terms of this Agreement,
which, as a result, will allow BREATHE to own 56.4% of the total issued and
outstanding common stock of DNAP  with no issued and outstanding preferred
stock.

 
1.2            Schedules
 
     The following schedules are attached to and form part of this Agreement:
 
Schedule 1
List of Members
Schedule 2
Use of Proceeds
Schedule 2
Bill of Sale/Asset Listing
   

 
2.              
THE OFFER, PURCHASE AND SALE OF SHARES

 
 
2.1
Offer, Purchase and Sale of Shares

 
Subject to the terms and conditions of this Agreement, the Members hereby
covenant and agree to sell, assign and transfer to DNAP, and DNAP hereby
covenants and agrees to purchase from the Members the BREATHE membership
interests held by the Members.
 
 
2.2
Consideration

 
As consideration for the sale of the BREATHE membership interests, by the
Members to DNAP, DNAP shall allot and issue the DNAP Shares to the Members in
proportion to their equity ownership as set forth on Schedule 1. The Members
acknowledge and agree that the DNAP Shares are being issued pursuant to an
exemption from the prospectus and registration requirements of the Securities
Act. As required by applicable securities law, the Selling Members agree to
abide by all applicable resale restrictions and hold periods imposed by all
applicable securities legislation. All certificates representing the DNAP Shares
issued on Closing will be endorsed with a restrictive legend similar in form and
substance to the following:
 
 
 

--------------------------------------------------------------------------------

 
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR  TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.
 
“U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”
 
The issuance of the DNAP Shares assumes the acquisition of 100% of the issued
and outstanding membership interests of BREATHE. To the extent that less than
all of the issued and outstanding shares of the membership interests are
acquired by DNAP at Closing, the number of DNAP Shares shall be adjusted
accordingly.
 
 
 
2.3
Share Exchange Procedure and Representations

 
Upon the terms and subject to the conditions hereof, on the Closing Date, the
Members shall assign, transfer and deliver to DNAP, their membership interests
and equity securities in Breathe, DNAP shall take and accept such Breathe
membership interests in exchange for the consideration set forth in Section 2.2
above, and the Breathe Membership Certificate so surrendered shall be cancelled.
Until surrendered as contemplated herein, the Breathe Membership Certificate
shall be deemed, from and after Closing, to represent only the right to receive
upon such surrender, the pro rata compensation set forth in Section 2.2 above
 
Each of the Selling Members may exchange his, her or its certificate
representing the BREATHE Shares by delivering such certificate to DNAP duly
executed and endorsed in blank, in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the DNAP Shares to the holder
thereof.
 
Each of the Selling Members must execute this Share Exchange Agreement. If Josh
Kimmel has been granted a power of attorney by any of the Selling Members, Mr.
Kimmel may execute the Agreement on behalf of the Member provided that a valid
power of attorney is presented to counsel of DNAP before the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.4
Issuance of DNAP Common Stock.

 
On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date, DNAP shall issue and deliver to Breathe and Breathe shall accept
and take 150,000,000 authorized and previously unissued shares of DNAP common
stock (“DNAP Common Stock”). As a result of the Exchange, Breathe shall become a
direct, wholly-owned subsidiary of DNAP and there will be a total of 266,036,000
shares of DNAP common stock issued and outstanding of which 116,036,000 will be
owned by the current DNAP shareholders and 150 million DNAP shares will be owned
by the Members. Therefore, as a result of this issuance of DNAP Common Stock,
the Members shall own 56.4% of the total issued and outstanding common stock of
DNAP with no issued and outstanding preferred stock.
 
Notwithstanding any other provision of this Agreement, no certificate for
fractional shares of the DNAP Shares will be issued in the Transaction. In lieu
of any such fractional shares, if any of the Selling Members would otherwise be
entitled to receive a fraction of a share of the DNAP Shares upon surrender of
certificates representing the Breathe Shares for exchange pursuant to this
Agreement, the Selling Members will be entitled to have such fraction rounded up
to the nearest whole number of DNAP Shares and will receive from DNAP a stock
certificate representing the same.
 
 
2.5
Closing Date

 
The Closing will take place, subject to the terms and conditions of this
Agreement.
 
 
2.6
Restricted Shares

 
The Members acknowledge that the DNAP Shares issued pursuant to the terms and
conditions set forth in this Agreement will have such hold periods as are
required under applicable securities laws and as a result may not be sold,
transferred or otherwise disposed, except pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in each case only in accordance with all applicable securities laws.
 
 
2.7
Exemptions

 
The Members acknowledge that DNAP has advised the Members that DNAP is relying
upon the representations and warranties of the Members and, as a consequence,
certain protections, rights and remedies provided by the Securities Act will not
be available to the Selling Members.
 
3.              
REPRESENTATIONS AND WARRANTIES OF BREATHE, AND THE MEMBERS

 
As of the Closing, the Members, jointly and severally, represent and warrant to
DNAP, and acknowledge that DNAP is relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of DNAP, as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.1
Organization and Good Standing

 
Breathe has disclosed to DNAP that it is currently not in good standing with the
Secretary of State for Tennessee and that Breathe, as of December 31, 2014, has
formed Breathe eCig Corp. and executed a Bill of Sale, attached hereto as
Schedule 3, that transfers all assets owned by Breathe to Breathe eCig Corp.
Breathe eCig Corp. is a corporation duly organized, validly existing and in good
standing under the laws of Tennessee and has the requisite corporate and
authority to own, lease and to carry on its business as now being
conducted.  Breathe eCig Corp.  will be duly qualified to do business and will
remain in good standing as a corporation in each of the jurisdictions in which
Breathe will own property, leases property, do business, or will otherwise be
required to do so, where the failure to be so qualified will have a material
adverse effect on the business of Breathe taken as a whole
 
 
3.2
Authority

 
BREATHE has all requisite corporate authority to execute and deliver this
Agreement and any other document contemplated by this Agreement (collectively,
the “BREATHE Documents”) to be signed by BREATHE and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of each of the BREATHE Documents by BREATHE (and to the extent
necessary by Breathe) and the consummation of the transactions contemplated
hereby have been duly authorized by BREATHE’s managing member. No other
corporate or shareholder proceedings on the part of BREATHE is necessary to
authorize such documents or to consummate the transactions contemplated hereby.
This Agreement has been, and the other BREATHE documents when executed and
delivered by BREATHE as contemplated by this Agreement will be, duly executed
and delivered by BREATHE and this Agreement is, and the other BREATHE documents
when executed and delivered by BREATHE as contemplated hereby will be, valid and
binding obligations of BREATHE enforceable in accordance with their respective
terms except:
 
 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
 
(c)
as limited by public policy.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.3
Capitalization of BREATHE

 
As of the date of this Agreement, and as of the Closing Date, all of the issued
and outstanding Membership Interests, or other securities of Breathe will have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non- assessable, are not subject to
pre-emptive rights and were issued in full compliance with the laws of
Tennessee. There are no agreements purporting to restrict the transfer of the
Breathe Shares, no voting agreements, Members’ agreements, voting trusts, or
other arrangements restricting or affecting the voting of the Breathe Shares.
Except as set forth on Schedule 1, there are, and will not be at Closing, any
equity securities issued or issuable or other securities which can be converted
into any class of equity securities of Breathe.
 
3.4          Title and Authority of Members
 
Each of the Members is and will be, as of the Closing, the registered and
beneficial owner of and will have good and marketable title to the BREATHE
Shares held by it and will hold such free and clear of all liens, charges and
encumbrances whatsoever; and such BREATHE Shares held by such Selling Members
have been duly and validly issued and are outstanding as fully paid and
non-assessable equity shares in the capital of BREATHE. Each of the Selling
Members has due and sufficient right and authority to enter into this Agreement
on the terms and conditions herein set forth and to transfer the registered,
legal and beneficial title and ownership of the BREATHE Shares held by it.
 
 
3.5
Members of BREATHE

 
As of the Closing Date, Schedule 1 will contain a true and complete list of the
Members, the number of BREATHE Shares owned by the Members and the number of
DNAP Shares to be received at Closing. Except as set forth on Schedule 1, there
are no other Members, warrant holders or option holders of BREATHE. There is no
person or entity entitled to receive any equity securities, warrants, options or
other instruments that may be converted into equity securities of BREATHE and
there are no outstanding options, warrants or other securities as of the date
hereof and as of the Closing Date.
 
Each of the Selling Members has received satisfactory answers to any questions
submitted to DNAP. Each of the Selling Members has reviewed the DNAP filings as
submitted to the United States Securities and Exchange Commission.
 
 
3.6
Corporate Records of BREATHE

 
The corporate records of BREATHE, as required to be maintained by it pursuant to
all applicable laws, are accurate, complete and current in all material
respects, and the minute book of Breathe is, in all material respects, correct
and contains all records required by all applicable laws, as
 
applicable, in regards to all proceedings, consents, actions and meetings of the
Members and the managing member of Breathe.


 
3.7
Non-Contravention

 
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
conflict with, result in a violation of, cause a default under (with  or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Breathe or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Breathe
or any of its subsidiaries, or any of their respective material property or
assets;

 
 
(b)
violate any provision of the Constitution, Operating Agreement or bylaws of
Breathe, any of its subsidiaries (if applicable) or any applicable laws; or

 
 
(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Breathe, any of its
subsidiaries or any of their respective material property or assets.

 
 
3.8
Actions and Proceedings

 
There is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting Breathe or
which involves any of the business, or the properties or assets of Breathe that,
if adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects, or conditions of Breathe
taken as a whole (a “Breathe Material Adverse Effect”). There is no reasonable
basis for any claim or action that, based upon the likelihood of its being
asserted and its success if asserted, would have such a Breathe Material Adverse
Effect.
 
 
3.9
Compliance

 
 
(a)
Except as stated to the contrary in this Agreement, to the best knowledge of
Breathe, Breathe is in compliance with, is not in default or violation in any
material respect under, and has not been charged with or received any notice at
any time of any material violation of any statute, law, ordinance, regulation,
rule, decree or other applicable regulation to the business or operations of
Breathe;

 
 
(b)
Breathe is not subject to any judgment, order or decree entered in any lawsuit
or proceeding applicable to its business and operations that would constitute a
Breathe Material Adverse Effect;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Notwithstanding anything to the contrary stated herein, Breathe has duly filed
all reports and returns required to be filed by it with governmental authorities
and has obtained all governmental permits and other governmental consents,
except as may be required after the execution of this Agreement. All of such
permits and consents are in full force and effect, and no proceedings for the
suspension or cancellation of any of them, and no investigation relating to any
of them, is pending or to the best knowledge of Breathe, threatened, and none of
them will be adversely affected by the consummation of the Transaction; and
except as stated to the contrary in this Agreement, Breathe has operated in
material compliance with all laws, rules, statutes, ordinances, orders and
regulations applicable to its business. Breathe has not received any notice of
any violation thereof, nor is Breathe aware of any valid basis therefore.

 
 
3.10
Filings, Consents and Approvals

 
No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Breathe or the Members of
the Transaction contemplated by this Agreement or to enable DNAP to continue to
conduct Breathe’s business after the Closing Date in a manner which is
consistent with that in which the business is presently conducted.
 
 
3.11
Financial Representations conditions subsequent

 
The consolidated balance sheets for Breathe for its last two fiscal years (the
“Breathe Accounting Date”), together with related statements of income, cash
flows, and changes in shareholder’s equity for such fiscal years and interim
period then ended (collectively, the “Breathe Financial Statements”) are to be
filed in accordance with SEC regulations and shall:
 
 
(a)
be in accordance with the books and records of Breathe;

 
 
(b)
resent  fairly  the  financial  condition  of  Breathe  as  of  the  respective  dates
indicated and the results of operations for such periods; and

 
 
(c)
have been prepared in accordance with U.S. GAAP.

 
BREATHE has not received any advice or notification from its independent
certified public accountants that Breathe has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Breathe Financial Statements or the books and records of BREATHE, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Breathe  accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Breathe. Breathe has not engaged in any transaction,
maintained any bank account, or used any funds of Breathe, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Breathe.
 
 
 

--------------------------------------------------------------------------------

 


 
 
(a)
Attached hereto as Schedule 3 is a schedule identifying all tangible and
intangible assets owned by Breathe. The assets are owned free and clear without
any encumbrances of any kind or nature.

 
 
3.12
Absence of Liabilities

 
Notwithstanding the disclosed preexisting liabilities of approximately $57,000,
as of the Closing Date, Breathe shall have no additional Liabilities or
additional obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise.
 
If Breathe shall have any additional liabilities, aside from the approximately
$57,000 in preexisting liabilities,  as of the Closing Date, Josh Kimmel shall
indemnify and hold harmless DNAP from all liabilities of any kind or nature
arising from BREATHE’s operations up to the date of Closing
 
 
3.13
Tax Matters

 
Notwithstanding anything to the contrary stated herein:
 
 
(a)
As of the date hereof and as of the Closing Date:

 
 
(i)
Breathe has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Breathe,
and

 
 
(ii)
all such returns are true and correct in all material respects;

 
 
(b)
Breathe has paid all taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non- payment of which will not have a Breathe Material
Adverse Effect;

 
 
(c)
Breathe is not presently under or has not received notice of, any contemplated
investigation or audit by a regulatory or governmental agency or body or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

 
 
(d)
all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;

 
 
(e)
to the best knowledge of Breathe, the Breathe Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Breathe for the accounting period ended on the Breathe Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Breathe Accounting Date or for any profit
earned by Breathe on or prior to the Breathe Accounting Date or for which
Breathe is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Breathe Financial Statements.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.14
Absence of Changes

 
Notwithstanding the initial plan of operation as described in the Use of
Proceeds (pursuant to Schedule 2), as of the date hereof and as of the Closing
Date, Breathe has not and will not:
 
 
(a)
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
 
(b)
sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 
 
(c)
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Breathe or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 
 
(d)
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
 
(e)
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
 
(f)
suffered  any  damage,  destruction  or  loss,  whether  or  not  covered  by
insurance, that  materially  and  adversely effects its  business, operations,
assets, properties or prospects;

 
 
(g)
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
 
 

--------------------------------------------------------------------------------

 
 
 
(h)
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
 
(i)
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $1,000 other than in the ordinary course
of business, increased the salaries or other compensation of, or made any
advance (excluding advances for ordinary and necessary business expenses) or
loan to, any of its employees or directors or made any increase in, or any
addition to, other benefits to which any of its employees or directors may be
entitled;

 
 
(j)
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
 
(k)
agreed, whether in writing or orally, to do any of the foregoing.

 
 
3.16
Subsidiaries and Licensing Rights

 
Breathe does not have any subsidiaries or agreements of any nature to acquire
any subsidiary or to acquire or lease any other business operations, with the
exception of licensing rights to future patents and trademarks.
 
 
3.17
Personal and Property

 
 
According to Schedule 3, Breathe possesses, and has good and marketable title of
all property necessary for the continued operation of the business of Breathe as
presently conducted. All such property is used in the business of Breathe. All
such property is in reasonably good operating condition (normal wear and tear
excepted), and is reasonably fit for the purposes for which such property is
presently used. All material equipment, furniture, fixtures and other tangible
personal property and assets owned or leased by Breathe is owned by Breathe free
and clear of all liens, security interests, charges, encumbrances, and other
adverse claims, except as set forth herein:

 
There are no outstanding agreements or options to acquire any portion of
Breathe’s business operations and no person, firm or corporation has any
proprietary or possessory or royalty interest in Breathe.
 
All Breathe assets are owned free and clear of all liens and encumbrances.
 
 
3.18
Intellectual Property

 
 
(a)
Intellectual Property Assets

 
According to Schedule 3, Breathe previously owned, currently owns or holds an
interest in all intellectual property assets necessary for the operation of the
business of Breathe as it is currently conducted (collectively, the
“Intellectual Property Assets”), including:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(1)
all  functional  business  names,  trading  names,  registered  and  unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 
 
(2)
all  patents,  patent  applications,  and  inventions,  methods,  processes  and
discoveries that may be patentable (collectively, the “Patents”);

 
 
(3)
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
 
(4)
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Breathe as licensee or licensor
(collectively, the “Trade Secrets”).

 
 
(b)
Intellectual Property and Know-How Necessary for the Business

 
According to Schedule 3, Breathe is the owner of all right, title, and interest
in and to each of the Intellectual Property Assets, free and clear of all liens,
security interests, charges, encumbrances, and other adverse claims,
and  has  the right  to  use without payment to a third party of all the
Intellectual Property Assets. All former and current employees and contractors
of Breathe have executed written contracts, agreements or other undertakings
with Breathe that assign all rights to any inventions, improvements,
discoveries, or information relating to the business of Breathe. No employee,
director, officer or shareholder of Breathe owns directly or indirectly in whole
or in part, any Intellectual Property Asset which Breathe is presently using or
which is necessary for the conduct of its business. To the best knowledge of
Breathe, no employee or contractor of Breathe has entered into any contract or
agreement that restricts or limits in any way the scope or type of work in which
the employee may be engaged or requires the employee to transfer, assign, or
disclose information concerning his work to anyone other than Breathe.
 
 
(c)
Patents

 
Except as set forth in Schedule 3, Breathe does not hold any right, title or
interest in any Patent and Breathe has not filed any patent application with any
third party. To the best knowledge of Breathe, none of the products manufactured
and sold, nor any process or know-how used, by Breathe infringes or is alleged
to infringe any patent or other proprietary right of any other person or entity.
 
 
(d)
Trademarks

 
With the exception of the common law trademark right to Breathe E-Cigarette,
which has been promoted over the internet and which has not been formally
registered with the United States Patent and Trademark Office, Breathe does not
hold any right, title or interest in and to any Mark and Breathe has not
registered or filed any application to register any Mark with any third party.
To the best knowledge of Breathe, none of the Marks, if any, used by Breathe
infringes or is alleged to infringe any trade name, trademark, or service mark
of any third party.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
Copyrights

 
If applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. To the best knowledge of Breathe, no Copyright is infringed or has
been challenged or threatened in any way and none of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party. All works
encompassed by the Copyrights have been marked with the proper copyright notice.
 
 
(f)
Trade Secrets

 
Breathe has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets.  Breathe has good title and an
absolute right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and to the best knowledge of Breathe, have not
been used, divulged, or appropriated either for the benefit of any person or
entity or to the detriment of Breathe.  No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.
 
Schedule 3 sets forth all intellectual property rights owned by Breathe.
 
 
3.19
Insurance

 
Upon launch of the business operations, the assets owned by Breathe will be
insured under various policies of general product liability and other forms of
insurance consistent with prudent business practices. All such policies will be
in full force and effect in accordance with their terms, no notice of
cancellation will be received, and, if applicable, there currently is no
existing default by Breathe on any prior insurance policy, or any event which,
with the giving of notice, the lapse of time or both, would constitute a default
thereunder. If applicable, all premiums to date have been paid in full.
 
 
3.20
Employees and Consultants

 
Except as stated to the contrary in this Agreement, all employees and
consultants of Breathe have been paid all salaries, wages, income and any other
sum due and owing to them by Breathe, as at the end of the most recent completed
pay period. Breathe is not aware of any labor conflict with any employees that
might reasonably be expected to have a Breathe Material Adverse Effect. To the
best knowledge of Breathe, no employee of Breathe is in violation of any term of
any employment contract, non-disclosure agreement, non-competition agreement or
any other contract or agreement relating to the relationship of such employee
with Breathe or any other nature of the business conducted or to be conducted by
Breathe.
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.20
Real Property

 
Breathe does not own any real property. Each of the leases, subleases, claims or
other real property interests (collectively, the “Leases”) to which Breathe is a
party or is bound is legal, valid, binding, enforceable and in full force and
effect in all material respects. All rental and other payments required to be
paid by Breathe pursuant to any such Leases have been duly paid and no event has
occurred which, upon the passing of time, the giving of notice, or both, would
constitute a breach or default by any party under any of the Leases. The Leases
will continue to be legal, valid, binding, enforceable and in full force and
effect on identical terms following the Closing Date. Breathe has not assigned,
transferred, conveyed, mortgaged, deeded in trust, or encumbered any interest in
the Leases or the leasehold property pursuant thereto.
 
 
3.21
Material Contracts and Transactions

 
 
There are no material contract, agreement, license, permit, arrangement,
commitment, instrument or contract to which Breathe is a party.

 
 
3.22
Certain Transactions

 
Breathe is not a guarantor or indemnitor of any indebtedness of any third party,
including any person, firm or corporation.
 
 
3.23
No Brokers

 
Breathe has not incurred any independent obligation or liability to any party
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the Transaction contemplated by this Agreement.
 
 
3.24
Completeness of Disclosure

 
No representation or warranty by Breathe or any Members in this Agreement, nor
any certificate, schedule, statement, document or instrument furnished or to be
furnished to DNAP pursuant hereto contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.
 
 
4.
REPRESENTATIONS AND WARRANTIES OF DNAP

 
As of the Closing, DNAP represents and warrants to Breathe and the Members and
acknowledge that Breathe and the Members are relying upon such representations
and warranties in connection with the execution, delivery and performance of
this Agreement, notwithstanding any investigation made by or on behalf of
Breathe or the Members, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.1
Organization and Good Standing

 
DNAP is duly incorporated, organized, validly existing and in good standing
under the laws of the state of their incorporation. DNAP has all requisite
corporate and authority to own, lease and to carry on its business as now being
conducted. DNAP is qualified to do business and is in good standing in each of
the jurisdictions in which it owns property, leases property, does business, or
is otherwise required to do so, where the failure to be so qualified would have
a material adverse effect on the businesses, operations, or financial condition
of DNAP.
 
 
4.2
Authority

 
DNAP has all requisite corporate and authority to execute and deliver this
Agreement and any other document contemplated by this Agreement (collectively,
the “DNAP Documents”) to be signed by each and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of the DNAP Documents and the consummation of the transactions
contemplated hereby have been duly authorized by the DNAP board of directors and
no other corporate or shareholder proceedings on the part of DNAP is necessary
to authorize such documents or to consummate the transactions contemplated
hereby. This Agreement has been, and the other DNAP Documents when executed and
delivered by DNAP as contemplated by this Agreement will be, duly executed and
delivered by DNAP and this Agreement is, and the other DNAP Documents when
executed and delivered by DNAP, as contemplated hereby will be, valid and
binding obligations of DNAP enforceable in accordance with their respective
terms, except:
 
 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
 
(c)
as limited by public policy.

 


 
 
4.3
Capitalization of DNAP

 
As of the date of this Agreement and as of the Closing Date, all of the issued
and outstanding shares of DNAP will be duly authorized, are validly issued, were
not issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.4
Corporate books and records

 
The corporate records of DNAP, as required to be maintained by it pursuant to
the laws of the State of Nevada, are accurate, complete and current in all
material respects, and the minute book of DNAP is, in all material respects,
correct and contains all material records required by the law of the State of
Nevada in regards to all proceedings, consents, actions and meetings of the
Members and the board of directors of DNAP.
 
 
4.5
Non-Contravention

 
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:
 
(A)      conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of DNAP under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to DNAP or any of its material property or assets;
 
 
(B)
violate any provision of the applicable incorporation or charter documents of
DNAP; or

 
 
(C)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to DNAP or any of its
material property or assets.

 
 
4.6
Validity of DNAP Shares Issuable upon the Transaction

 
The DNAP Shares to be issued to the Members upon consummation of the Transaction
in accordance with this Agreement will, upon issuance, have been duly and
validly authorized and,
 
when so issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.
 


 
 
4.7
Actions and Proceedings

 
To the best knowledge of DNAP, there is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of DNAP, threatened against DNAP which involves any of the
business, or the properties or assets of DNAP that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects or conditions of DNAP taken as a whole (a “DNAP
Material Adverse Effect”). There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a DNAP Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.8
Compliance

 
(A)           To the best knowledge of DNAP, DNAP is in compliance with, is not
in default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of DNAP;
 
(B)           To the best knowledge of DNAP, DNAP is not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would constitute a DNAP Material Adverse Effect;
 
(C)           DNAP has duly filed all reports and returns required to be filed
by it with governmental authorities and has obtained all governmental permits
and other governmental consents, except as may be required after the execution
of this Agreement. All of such permits and consents are in full force and
effect, and no proceedings for the suspension or cancellation of any of them,
and no investigation relating to any of them, is pending or to the best
knowledge of DNAP, threatened, and none of them will be affected in a
material  adverse manner by the consummation of the Transaction;
 
(D)           DNAP has operated in material compliance with all laws, rules,
statutes, ordinances, orders and regulations applicable to its business. DNAP
has not received any notice of any violation thereof, nor is DNAP aware of any
valid basis therefore; and
 
(E)           DNAP has provided to Breathe email correspondence with respect to
satisfaction of the Typenex liability and such other liabilities as requested by
Breathe.
 
 
4.9
Filings, Consents and Approvals

 
No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by DNAP of the Transaction
contemplated by this Agreement to continue to conduct its business after the
Closing Date in a manner which is consistent with that in which it is presently
conducted.
 
 
4.10
SEC Filings

 
DNAP has furnished or made available to Breathe and the Members a true and
complete copy of each report, schedule, registration statement and proxy
statement filed by DNAP with the SEC (collectively, and as such documents have
since the time of their filing been amended, the “DNAP SEC Documents”). As of
their respective dates, the DNAP SEC Documents complied in all material respects
with the requirements of the Securities Act, or the Exchange Act, as the case
may be, and the rules and regulations of the SEC thereunder applicable to such
DNAP SEC Documents. Financial Representations included with the DNAP SEC
Documents are true, correct, and complete copies of the DNAP Financial
Statements (the “Financial Statements”):
 
 
 

--------------------------------------------------------------------------------

 
 
 
(A)
are in accordance with the books and records of DNAP;

 
 
(B)
present fairly the financial condition of DNAP as of the respective dates
indicated and the results of operations for such periods; and

 
 
(C)
have been prepared in accordance with GAAP.

 
DNAP has not received any advice or notification from its independent certified
public accountants that DNAP has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the DNAP
Financial Statements or the books and records of DNAP, any properties, assets,
Liabilities, revenues, or expenses. The books, records, and accounts of DNAP
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of DNAP. DNAP has not engaged in any transaction, maintained any bank account,
or used any funds of DNAP, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of DNAP.
 
 
4.11
Absence of Undisclosed Liabilities

 
As of the date of the financial statements, DNAP has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:
 
 
(A)
are not set forth in the DNAP Financial Statements or have not heretofore been
paid or discharged;

 
 
(B)
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Breathe;

 
 
(C)
have not been incurred in amounts and pursuant to practices consistent with past
business practice in, or as a result of, the regular and ordinary course of its
business since the date of the last DNAP Financial Statements; or

 
 
(D)
have any material effect on the operations of the Company.

 
 
4.12
Tax Matters

 
As of the date hereof:
 
 
(a)
DNAP has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them,

 
 
(b)
All such returns are true and correct in all material respects;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
DNAP has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof;

 
 
(d)
DNAP is not presently under, and has not received notice of, any contemplated
investigation or audit by the Internal Revenue Service or any foreign or state
taxing authority concerning any fiscal year or period ended prior to the date
hereof;

 
 
(e)
All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

 
 
(f)
To the best knowledge of DNAP, the DNAP Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
DNAP for the accounting period ended on the DNAP Accounting Date or for any
prior period in respect of any transaction, event or omission occurring, or any
profit earned, on or prior to the DNAP Accounting Date or for any profit earned
by DNAP on or prior to the DNAP Accounting Date or for which DNAP is accountable
up to such date and all contingent Liabilities for Taxes have been provided for
or disclosed in the DNAP Financial Statements.

 
 
4.13
Absence of Changes

 
Since the date of the Financial Statements, except as disclosed in the Public
SEC Documents and except as contemplated in this Agreement, DNAP has not:
 
 
(a)
Incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
 
(b)
Sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
 
(c)
Created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of DNAP
to any mortgage, lien, pledge, security interest, conditional sales contract or
other encumbrance of any nature whatsoever;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
 
(e)
Declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
 
(f)
Suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
 
(g)
Suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
 
(h)
Received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
 
(i)
Made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

 
 
(j)
Other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled; or

 
 
(k)
Agreed, whether in writing or orally, to do any of the foregoing.

 
 
4.14
Absence of Certain Changes or Events

 
Since the date of the financial statements, except as and to the extent
disclosed in the DNAP SEC Documents, there has not been:
 
 
(a)
a DNAP Material Adverse Effect; or

 
 
(b)
any material change by DNAP in its accounting methods, principles or practices.

 
 
4.15
Subsidiaries

 
Except as disclosed in the DNAP SEC documents, DNAP does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations.
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.16
Personal Property

 
There are no material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by DNAP, except as disclosed in the DNAP SEC
Documents.
 
 
4.17
Employees

 
DNAP does not have any employees, except as disclosed in the DNAP SEC Documents.
 
 
4.18
No Brokers

 
DNAP has not incurred any obligation or liability to any party for any brokerage
fees, agent’s commissions, or finder’s fees in connection with the Transaction
contemplated by this Agreement.
 
 
4.19
Internal Accounting Controls

 
DNAP maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. DNAP’s certifying officers have evaluated the effectiveness of
DNAP’s controls and procedures as reported in the SEC Documents. There have been
no significant changes in DNAP’s internal controls or, to DNAP’s knowledge, in
other factors that could significantly affect DNAP’s internal controls.
 
 
4.20
Listing and Maintenance Requirements

 
DNAP is currently quoted on the OTC Bulletin Board and has not, in the 12 months
preceding the date hereof, received any notice from the OTC Bulletin Board to
the effect that DNAP is not in compliance with the quoting, listing or
maintenance requirements of the OTCBB or such other trading market.
 
 
4.21
Completeness of Disclosure

 
No representation or warranty by DNAP in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Breathe pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
CLOSING CONDITIONS

 
 
5.1
Conditions Precedent to Closing by DNAP

 
The obligation of DNAP to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth herein on a date
mutually agreed upon by the parties hereto in writing. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
DNAP and may be waived by DNAP in its sole discretion.
 
 
(a)
Representations and Warranties

 
The representations and warranties of Breathe and the Selling Members set forth
in this Agreement will be true, correct and complete in all respects as of the
Closing Date, as though made on and as of the Closing Date, Breathe will have
delivered to DNAP a certificate dated as of the Closing Date, to the effect that
the representations and warranties made by Breathe in this Agreement are true
and correct.
 
 
(b)
Performance

 
All of the covenants and obligations that Breathe and the Selling Members are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been performed and complied with in all material respects.
 
 
(c)
Transaction Documents

 
This Agreement, the BREATHE Documents, the Breathe Financial Statements, and all
other documents necessary or reasonably required to consummate the Transaction,
all in form and substance reasonably  satisfactory to DNAP, will have been
executed and delivered to DNAP.
 
 
(d)
Third Party Consents

 
DNAP will have received from Breathe duly executed copies of any required
third-party consents, permits, authorizations and approvals of any
public,  regulatory  or governmental body or authority or person or entity
contemplated by this Agreement (if any), in the form and substance reasonably
satisfactory to DNAP.
 
 
(e)
No Material Adverse Change

 
No Breathe Material Adverse Effect will have occurred since the date of this
Agreement except in the event that Breathe is unable to deliver audited
financial statements in the time prescribed by the Securities and Exchange
Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
No Action

 
No suit, action, or proceeding will be pending or threatened which would:
 
 
i.
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
 
ii.
cause the Transaction to be rescinded following consummation.



 
(g)
Minimum Equity Interest

 
The acquisition of no less than 90% of the outstanding Membership Interests.
 
 
(h)
Due Diligence Generally

 
DNAP and its duly authorized representatives will be reasonably satisfied with
their due diligence investigation of Breathe that is reasonable and customary in
a transaction of a similar nature to that contemplated by the Transaction,
including:
 
 
i.
materials, documents and information in the possession and control of Breathe
and the Selling Members which are reasonably germane to the Transaction;

 
 
 
ii.
a physical inspection of the assets of Breathe by DNAP or its representatives;
and

 

 
iii.
title to the material assets of Breathe.

 
 
5.2
Conditions Precedent to Closing by Breathe

 
The obligation of BREATHE and the Selling Members to consummate the Transaction
is subject to the satisfaction or written waiver of the conditions set forth
below by a date mutually agreed upon by the parties. The Closing of the
Transaction will be deemed to mean a waiver of all conditions to Closing. These
conditions precedent are for the benefit of Breathe and the Selling Members and
may be waived by Breathe and the Selling Members in their discretion.
 
 
(a)
Representations and Warranties

 
The representations and warranties of DNAP set forth in this Agreement will be
true, correct and complete in all respects as of the Closing Date, as though
made on and as of the Closing Date and DNAP will have delivered to Breathe a
certificate dated the Closing Date, to the effect that the representations and
warranties made by DNAP in this Agreement are true and correct.
 
 
(b)
Performance

 
All of the covenants and obligations that DNAP are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and
 
 
 

--------------------------------------------------------------------------------

 
 
complied with in all material respects.  DNAP must have delivered each of the
documents required to be delivered by it pursuant to this Agreement.
 
 
(c)
Transaction Documents

 
This Agreement, the DNAP Documents and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to Breathe, will have been executed and delivered by
DNAP.
 
 
(d)
Third Party Consents

 
Breathe will have received from DNAP duly executed copies of any required
third-party consents, permits, authorizations and approvals of any public,
regulatory (including the SEC) or governmental body or authority or person or
entity contemplated by this Agreement (if any), in the form and substance
reasonably satisfactory to Breathe.
 
 
(e)
No Material Adverse Change

 
No DNAP Material Adverse Effect will have occurred since the date of this
Agreement.
 
 
(f)
No Action

 
No suit, action, or proceeding will be pending or threatened before any
governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:
 
 
i.
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
 
ii.
cause the Transaction to be rescinded following consummation.

 
 
(g)
Public Market

 
On the Closing Date, the shares of DNAP will be quoted on the National
Association of Securities Dealers, Inc.’s OTC Bulletin Board.
 
 
(h)
Due Diligence Review of Financial Statements

 
Breathe and its accountants will be reasonably satisfied with their due
diligence investigation and review of the DNAP Financial Statements, the DNAP
SEC Documents, and the contents thereof, prepared in accordance with GAAP.
 
 
(i)
Due Diligence Generally

 
Breathe will be reasonably satisfied with their due diligence investigation of
DNAP that is reasonable and customary in a transaction of a similar nature to
that contemplated by the Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
ADDITIONAL COVENANTS OF THE PARTIES

 
 
6.1
Notification of Financial Liabilities

 
Breathe will immediately notify DNAP in accordance with Section 3 hereof, if
Breathe receives any advice or notification from its independent certified
public accounts that Breathe has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books,
records, and accounts of Breathe, any properties, assets, Liabilities, revenues,
or expenses. Notwithstanding any statement to the contrary in this Agreement,
this covenant will survive Closing and continue in full force and effect.
 
 
6.2
Access and Investigation

 
Between the date of this Agreement and the Closing Date, Breathe   on the one
hand, and DNAP, on the other hand, will, and will cause each of their respective
representatives to:
 
 
(1)
afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

 
 
(2)
furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 
 
(3)
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 
All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co- operate with the other
party and its representatives in connection with such investigations.
 
 
6.3
Confidentiality

 
All information regarding the business of Breathe including, without limitation,
financial information that Breathe provides to DNAP during the DNAP due
diligence investigation of Breathe will be kept in strict confidence by DNAP and
will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by DNAP or disclosed to any third party (other than
the DNAP professional accounting and legal advisors) without the prior written
consent of Breathe. If the Transaction contemplated by this Agreement does not
proceed for any reason, then upon receipt of a written request from Breathe,
DNAP will immediately return to Breathe (or as directed by Breathe) any
information received regarding Breathe’s business. Likewise, all information
regarding the business of DNAP including, without limitation, financial
information that DNAP provides to Breathe during its due diligence investigation
of DNAP will be kept in strict confidence by Breathe and will not be used
(except in connection with due diligence), dealt with, exploited or
commercialized by Breathe or disclosed to any third party (other than Breathe’s
professional accounting and legal advisors) without the prior written consent of
DNAP. If the Transaction contemplated by this Agreement does not proceed for any
reason, then upon receipt of a written request from DNAP, Breathe will
immediately return to DNAP (or as directed by DNAP) any information received
regarding DNAP’s business.
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.4
Notification

 
Between the date of this Agreement and the Closing Date, each of the parties to
this Agreement will promptly notify the other parties in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this Agreement, if
it becomes aware of the occurrence after the date of this Agreement of any fact
or condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence  or discovery of such fact or condition. Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other parties a supplement to the
Schedules specifying such change. During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenants in this Agreement or of the occurrence of any event that
may make the satisfaction of such conditions impossible or unlikely.
 
 
6.5
Exclusivity

 
Until such time, if any, as this Agreement is terminated pursuant to this
Agreement, Breathe and DNAP will not, directly or indirectly, solicit, initiate,
entertain or accept any inquiries  or proposals from, discuss or negotiate with,
provide any non-public information to, or consider the merits of
any  unsolicited inquiries or proposals from,  any person or  entity
relating  to any transaction involving the sale of the business or assets (other
than in the ordinary course of business), or any of the capital stock of
Breathe  or DNAP, as applicable, or any merger, consolidation, business
combination, or similar transaction other than as contemplated by this
Agreement.
 
 
6.6
Conduct of Breathe and DNAP Business Prior to Closing

 
From the date of this Agreement to the Closing Date, and except to the extent
that DNAP otherwise consents in writing, Breathe will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.   Likewise, from
the date of this
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement to the Closing Date, and except to the extent that Breathe otherwise
consents in writing, DNAP will operate its business substantially as presently
operated and only in the ordinary course and in compliance with all applicable
laws, and use its best efforts to preserve intact its good reputation and
present business organization and to preserve its relationships with persons
having business dealings with it.


 
6.7
Certain Acts Prohibited – Breathe

 
Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, Breathe will not, without the prior written consent of DNAP:
 
 
(1)
amend its Articles of Incorporation or other incorporation documents;

 
 
 
(2)
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Breathe
except in the ordinary course of business;

 
 
(3)
dispose of or contract to dispose of any Breathe property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

 
 
(4)
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Breathe Membership Interests, or any rights, warrants or options
to acquire, any such shares, voting securities or convertible securities;

 
 
(5)
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Breathe Membership Interests, or

 
 
(6)
split, combine or reclassify any Breathe Membership Interests or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Breathe Membership Interests; or

 
 
(7)
not materially increase benefits or compensation expenses of Breathe, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 
 
6.8
Certain Acts Prohibited – DNAP

 
Except as expressly contemplated by this Agreement, between the date of this
Agreement and the Closing Date, DNAP will not, without the prior written consent
of Breathe:
 
 
(1)
incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of DNAP except in the ordinary course of business
consistent with past practice;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(2)
dispose of or contract to dispose of any DNAP property or assets except in the
ordinary course of business consistent with past practice;

 
 
(a)
declare, set aside or pay any dividends on, or make any other distributions in
respect of the DNAP Membership Interests;

 
 
(b)
materially increase benefits or compensation expenses of DNAP, increase the cash
compensation of any director, executive officer or other key employee or pay any
benefit or amount to any such person; or

 
 
(c)
issue any shares of preferred stock that is senior to the current issued and
outstanding shares of common stock of DNAP.

 
 
6.9
Public Announcements

 
DNAP each agree that they will not release or issue any reports or statements or
make any public announcements relating to this Agreement or the Transaction
contemplated herein without the prior written consent of the other party, except
as may be required by the disclosure obligation imposed on DNAP or Breathe or
their respective affiliates under rules or regulations of any stock exchange or
laws of any jurisdiction.
 
 
7.
CLOSING AND CLOSING DATE

 
7.1        The Closing shall take place on the Closing Date at the offices of
the lawyers for DNAP or at such other location as agreed to by the parties. The
Closing Date shall be January 16, 2015 or as agreed by the parties.
 
                    
7.2        
Closing Deliveries of Breathe and the Selling Members

 
 
(1)
At Closing, Breathe and the Members will deliver or cause to be delivered the
following, fully executed and in the form and substance
reasonably  satisfactory  to DNAP:

 
 
(2)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Breathe evidencing approval of this Agreement and the
Transaction;

 
 
(3)
if any of the Members appoint any person, by of attorney or equivalent, to
execute this Agreement or any other agreement, document, instrument or
certificate contemplated by this agreement, on behalf of the Selling
Shareholder, a valid and binding  of attorney or equivalent from such Selling
Shareholder;

 
 
(4)
share certificates representing the Breathe Shares as required by this
Agreement, if such have been issued;

 
 
(5)
certificates and other documents required by this Agreement; and

 
 
(6)
the BREATHE DOCUMENTS and any other necessary documents, each duly executed by
Breathe, as required to give effect to the Transaction.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(7)
a certificate of an officer of Breathe, dated as of Closing, certifying that:
the Breathe  Documents and any other necessary documents, each duly executed by
Breathe as required to give effect to the Transaction

 
 
7.3
Closing Deliveries of DNAP

 
At Closing, DNAP will deliver or cause to be delivered the following, fully
executed and in the form and substance reasonably satisfactory to Breathe:
 
 
(1)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of DNAP evidencing approval of this Agreement and the
Transaction;

 
 
(2)
all certificates and other documents required by Section 0 of this Agreement;

 
 
(3)
a certificate of an officer of DNAP, dated as of Closing, certifying that:

 
 
the  DNAP  Documents  and  any  other  necessary  documents,  each  duly
executed by DNAP, as required to give effect to the Transaction.

 
 
(4)
Delivery of the share certificates representing the DNAP Shares as more fully
set forth in Paragraph 8.

 
 
8.
POST CLOSING COVENANTS

 
 
(a)
Josh Kimmel and Christopher R. Clark will be voted to the Company’s Board of
Directors and voted as the Company’s chief executive officer and VP of Legal
Affairs and Corporate Development, respectively. Josh will also have the right
to designate an additional member to the Company’s Board of Directors and name
one additional officer (the “Breathe Appointees’).

 
 
(b)
Except for James Chandik, all other DNAP officers and directors shall tender
their resignation. Unless agreed to otherwise by the Company’s Board of
Directors, Mr. Chandik shall receive no salary or other type of compensation.
Mr. Chandik will tender his resignation upon the Company spinning off the wholly
owned subsidiary DNA Canada Inc.

 
 
(c)
  DNAP shall spin off its wholly owned subsidiary, DNA Canada Inc. to the
preclosing Shareholders of DNAP.  The Company will undertake such steps and
authorize any required board actions to facilitate the spinoff.  In the event
that any Member shall be issued any DNA  Canada Inc. common stock as a result of
any spin-off, the  Members shall immediately tender their shares of DNA Cananda
Inc. for redemption,   Notwithstanding the foregoing, DNA Canada Inc. shalll
have the unconditional right to  cancel any shares of  DNA Canada Inc. common
stock issued to the Members,

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Breathe shall deliver the audited financial statements of Breathe to DNAP no
later than 60 days following Closing Date. Said financial statements to be
delivered in compliance with applicable SEC reporting guidelines.

 
 
(e)
In the event that Breathe shall not be able to deliver the required audited
financial statements , the Breathe Appointees shall tender their resignations as
officers and directors, and all shares of common stock issued to the Breathe
members (shareholders) shall be returned to the Company for cancellation. . If
the Share Certificates are not delivered, the Company reserves the right to
instruct the Company’s Transfer Agent to cancel the share certificates.

 
 
(f)
Except for the spin-off of DNAC, the Breathe appointees shall undertake no
measures that would require shareholder approval, appoint additional members to
the Company’s Board of Directors, or undertake any operations not in the
ordinary course of business. If the Company or DNAP secures additional financing
in excess of

 
 
(g)
Upon funding of initial $150,000, Breathe will begin to satisfy a schedule of
outstanding liabilities pre-existing this Agreement of any kind or nature (the
“Pre-existing Liabilities”), as determined solely by Josh Kimmel.  Upon the
Company securing an additional $500,000 in funding, it is the understanding of
the Parties that Breathe shall satisfy all Pre-existing Liabilities.  To the
extent that any or all of the Pre-existing Liabilities cannot be satisfied by
the aggregate of $650,000 in funding, Josh Kimmel agrees to personally indemnify
and hold harmless Breathe.

 
 
(h)
In addition to the share allocations stated herein, post closing, the Selling
Members may earn up to an additional 350,000,000 shares of the DNAP common stock
(the “Performance Shares”). The number of Performance Shares that the Selling
Members may earn will be subject to adjustment in case of any recapitalization
or reorganization.

 
 
(i)
Breathe must achieve the following milestones for the Selling Members to receive
additional DNAP shares:

 

 
A.
100,000,000 common shares for achieving gross sales of $100,000 on or before
July 15, 2015; and

 

 
B.
125,000,000 common shares for achieving gross sales of $350,000 on or before
January 15, 2016; and

 

 
C.
125,000,000 common shares for achieving gross sales of $850,000 on or before
July 15, 2016

 
 
 

--------------------------------------------------------------------------------

 
 
 
The Parties agree and understand that the post closing undertaking set forth
herein are a material inducement for both DNAP and Breathe  to enter into this
transaction.

 
 
9.
TERMINATION

 
 
9.1
Termination

 
This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:
 
 
(A)
mutual agreement of DNAP, Breathe ;

 
 
(B)
DNAP, if there has been a material breach by Breathe or any of the Selling
Members of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Breathe or the Selling Members that is
not cured, to the reasonable satisfaction of DNAP, within ten business days
after notice of such breach is given by DNAP (except that no cure period will be
provided for a breach by Breathe or the Selling Members that by its nature
cannot be cured);

 
 
(C)
Breathe, if there has been a material breach by DNAP of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of DNAP that is not cured by the breaching party, to the reasonable
satisfaction of Breathe, within ten business days after notice of such breach is
given by Breathe (except that no cure period will be provided for a breach by
DNAP that by its nature cannot be cured); or

 
 
(D)
DNAP or BREATHE if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.

 
 
9.2
Effect of Termination

 
In the event of the termination of this Agreement as provided in Section 9, this
Agreement will be of no further force or effect, provided, however, that no
termination of this Agreement will relieve any party of liability for any
breaches of this Agreement that are based on a wrongful refusal or failure to
perform any obligations.
 
 
10.
INDEMNIFICATION, REMEDIES, SURVIVAL

 
 
10.1
Certain Definitions

 
For the purposes of this Article 10 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by DNAP or Breathe including damages for lost profits or lost business
opportunities.
 
 
 

--------------------------------------------------------------------------------

 
 
 
10.2
Agreement of Breathe to Indemnify

 
Breathe will indemnify, defend, and hold harmless, to the full extent of the
law, DNAP and its officers, directors and shareholders from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by DNAP and its officers, directors and shareholders resulting from,
based upon or arising out of:
 
(A)           the breach by Breathe of any representation or warranty of Breathe
contained in or made pursuant to this Agreement, any Breathe Document or any
certificate or other instrument delivered pursuant to this Agreement; or
 
(B)           the breach or partial breach by Breathe of any covenant or
agreement of Breathe made in or pursuant to this Agreement, any Breathe Document
or any certificate or other instrument delivered pursuant to this Agreement.
 
 
10.3
Agreement of the Members to Indemnify

 
The Members will indemnify, defend, and hold harmless, to the full extent of the
law, DNAP and its Members from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by DNAP and its
officers and directors by reason of, resulting from, based upon or arising out
of:
 
(A)           any breach by the Members contained in or made pursuant to this
Agreement; or
 
(B)           the breach or partial breach by Breathe or the Members of any
covenant or agreement of Breathe made in or pursuant to this Agreement, any
Breathe Document or any certificate or other instrument delivered pursuant to
this Agreement.
 
 
10.4
Agreement of DNAP to Indemnify

 
DNAP will indemnify, defend, and hold harmless, to the full extent of the law,
Breathe and the Members from, against, for, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Breathe and the
Members by reason of, resulting from, based upon or arising out of:
 
(A)       the breach by DNAP of any representation or warranty of DNAP contained
in or made pursuant to this Agreement, any DNAP Document or any certificate or
other instrument delivered pursuant to this Agreement; or
 
(B)        the breach or partial breach by DNAP of any covenant or agreement of
DNAP made in or pursuant to this Agreement, any DNAP Document or any certificate
or other instrument delivered pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.
MISCELLANEOUS PROVISIONS

 
 
11.1
Effectiveness of Representations; Survival

 
Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake. Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until three (3) years after the Closing Date.
 
 
11.2
Further Assurances

 
Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.
 
 
11.3
Amendment

 
This Agreement may not be amended except by an instrument in writing signed by
each of the parties.
 
 
11.4
Expenses

 
Each party will bear all costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby, including all fees and expenses of agents, representatives and
accountants; provided that DNAP will bear its respective legal costs incurred in
connection with the preparation, execution and performance of this Agreement and
the Transaction contemplated hereby.
 
 
11.5
Entire Agreement

 
This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.
 
 
11.6
Notices

 
All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as will be specified by like notice):
 
 
 

--------------------------------------------------------------------------------

 
 
If to Breathe or any of the Selling Members:
 
Breathe:
 9921 Lani Lane
Knoxville, TN 37932


If to DNAP:
 
DNA Precious Metals:
9125 rue Pascal Gagnon, Suite 204
Saint Leonard, Quebec, Canada HIP 1Z4
 
All such notices and other communications will be deemed to have been received:
in the case of personal delivery, on the date of such delivery;
 
in the case of a fax or electronic mail, on the date of such delivery;
 
in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and
 
in the case of mailing, on the fifth business day following mailing.
 
 
11.8
Headings

 
The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
 
 
11.9
Benefits

 
This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.
 
 
11.10
Assignment

 
This Agreement may not be assigned (except by operation of law) by any party
without the express written consent of the other parties.
 
 
11.11
Governing Law

 
This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed therein.
 
11.12   Construction
 
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.
 
 
12.
Gender

 
All references to any party will be read with such changes in number and gender
as the context or reference requires.
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.
Business Days

 
If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Nevada, then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.
 
 
14.
Counterparts

 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.
 
 
15.
Fax Execution

 
This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.
 
  16.                Legal Representation
 
Each party to this Agreement has retained their own counsel to review this
Agreement.  DNAP’s corporate counsel has reviewed this Agreement solely and
exclusively on behalf of DNAP and Breathe is not relying on DNAP’s corporate
counsel in connection with this Agreement.
 
17.           Schedules and Exhibits
 
Schedule 1
List of Members
Schedule 2
Use of Proceeds
Schedule 2
Bill of Sale/Asset Listing
   

 
The schedules and exhibits are attached to this Agreement and incorporated
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 


 
On behalf of DNA Precious Metals, Inc. .
 


 
By:           /s/ James Chandik,                Authorized Signatory
 
Name: James Chandik, President & CEO
 
 
 
 
 Breathe, LLC  ;.; and the Selling Members
 


 
By:           /s/ Joshua Kimmel,              Authorized Signatory
 
Name: Josh Kimmel, Managing Member

 




Breathe eCig Corp
 


 
By:           /s/ Joshua Kimmel,              Authorized Signatory
 
Name:                      Josh Kimmel, President


 

 
 
The Members
 


 
By:           /s/ Joshua Kimmel,              Authorized Signatory
 
Josh Kimmel, Pursuant to Power of Attorney
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
THE SELLING MEMBERS
 
 
Name:
Membership Interests
Shares
Percent of Class
DNAP Shares
to be issued
                       
Josh Kimmel
85%
85%
127,500,000
       
Tyler Mackey
5%
5%
7,500,000
       
Greg D’Amico
5%
5%
7,500,000
       
Ollie Jones
2%
2%
3,000,000
       
Chris Clark
2%
2%
3,000,000
       
Kai Glowacki
1%
1%
1,500,000



 
 

--------------------------------------------------------------------------------